Case 3:20-cv-02131-GPC-JLB Document 7-6 Filed 04/01/21 PageID.97 Page 1 of 4




                          EXHIBIT 3
4/1/2021     Case 3:20-cv-02131-GPC-JLB
                                   StarbucksDocument       7-6
                                            'Karen' wants half      Filed for
                                                               of donations 04/01/21       PageID.98
                                                                              barista who didn't serve her Page 2 of 4




   NEWS



  Maskless Starbucks ‘Karen’ wants half of $100K raised for barista
  who wouldn’t serve her
  By Vincent Barone                                                                                            July 15, 2020 | 6:31pm | Updated




  Lenin Gutierrez, a Starbucks barista who refused to serve a maskless customer.
  GoFundMe


  The California “Karen” who berated a Starbucks barista online for refusing to serve her without a face mask says she
  deserves half of the more than $100,000 in donations raised for the employee.

  Amber Lynn Gilles complained about the worker in a Facebook post last month, posting a picture of the man in one of the
  co ee giant’s San Diego locations who denied her service for not following the county’s coronavirus guidelines.

  “Meet lenen from Starbucks who refused to serve me cause I’m not wearing a mask. Next time I will wait for cops and bring
  a medical exemption,” she wrote in the now-deleted post.

  Generous readers opened their wallets to support the worker, Lenin Gutierrez, raising more than $105,400 in “tips” for him
  through GoFundMe.



https://nypost.com/2020/07/15/starbucks-karen-wants-half-of-donations-for-barista-who-didnt-serve-her/
                                                                                                         Exhibit 3, Page 12                  1/3
4/1/2021    Case 3:20-cv-02131-GPC-JLB
                                  StarbucksDocument       7-6
                                           'Karen' wants half      Filed for
                                                              of donations 04/01/21       PageID.99
                                                                             barista who didn't serve her Page 3 of 4
  Gilles told ABC a liate KGTV that she’s considering suing to collect half of those funds because she claims to have
  underlying health issues that make her medically exempt from mask mandates.

     SEE ALSO
                      What is a Karen? The dreaded 'white lady' meme nickname explained




  “It was discrimination and everybody is OK with it and enabling and rewarding that behavior,” Gilles said.

  “I get shortness of breath, dizziness and it messes with the heartbeat,” she told the station. “And I do have asthma as well,
  and I do get mask-acne. So there’s several things going on and not only that but it doesn’t even work.”

  Gilles brought two documents to the outlet to prove her exemption. One document was a pelvic exam from 2015, reporting a
  “probable exophytic broid arising from the anterior wall of the uterus measuring 2.9 cm size,” and “simple 2.5 cm left
  ovarian cyst.”

     SEE ALSO
                      Dairy Queen 'Karen' goes on ice-cold tirade against mask-less customer




  A second was a handwritten note on letterhead from a local chiropractor, reading, “Amber has underlying breath conditions
  that prevent her from wearing a mask or any type of facial covering whatsoever. Please contact me if have any questions.”

  Gilles asked for the chiropractor to not be named, and the practitioner declined to discuss Gilles when the outlet reached
  out for comment.

  She defended using a note from a chiropractor for a breathing-related condition because “They are dedicated to providing
  non-invasive personalized care and treatment. They are real doctors.”

  Gilles said she was not remorseful at all for her post and that she has started her own GoFundMe to raise money for legal
  fees should she decide to sue.



     RELATED
          :39
              VIDEO

     Maskless ‘Karen’ coughs on complaining customer in Queens bagel shop




  “I feel like I need the apology,” she told KGTV. “I’ve been discriminated against, I’m the one who’s sick.”


   FILED UNDER   CALIFORNIA, CORONAVIRUS, SAN DIEGO, STARBUCKS, 7/15/20




                                                                                                         RECOMMENDED 1/5




https://nypost.com/2020/07/15/starbucks-karen-wants-half-of-donations-for-barista-who-didnt-serve-her/
                                                                                                          Exhibit 3, Page 13      2/3
4/1/2021   Case 3:20-cv-02131-GPC-JLB     Document
                                  Starbucks               7-6of donations
                                            'Karen' wants half   Filed 04/01/21
                                                                          for barista who PageID.100
                                                                                          didn't serve her Page 4 of 4

                                                                                    Skip Ad




                                                                Get noti cations from The New York
                                                                Post
                                                                Click 'Sign Up' then 'Allow'
                                                                                                                         Read More
                                                                                    Dismiss     Sign Up




https://nypost.com/2020/07/15/starbucks-karen-wants-half-of-donations-for-barista-who-didnt-serve-her/
                                                                                                          Exhibit 3, Page 14         3/3
